Exhibit 10.1
Execution Version
TRANSACTION SUPPORT AGREEMENT
This TRANSACTION SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of September 28, 2020, is
entered into by and among:
(a)Revlon Consumer Products Corporation (the “Borrower”) and REVLON, INC.
(“Holdings”), each, a Delaware corporation (collectively with the Borrower’s
wholly-owned subsidiaries, the “Company”); and
(b)the undersigned beneficial holders, or investment advisors or managers for
the account of beneficial holders (in such capacity, the “Initial Consenting
Lenders”) of term loans (the “BrandCo Loans”) under the Term Loan Credit
Agreement, dated as of May 7, 2020, among the Borrower, Holdings, Jefferies
Finance LLC, as administrative agent and collateral agent, and certain financial
institutions that are lenders thereunder (the “BrandCo Credit Agreement”);
The Company and each Consenting Lender (as defined below) are collectively
referred to herein as the “Parties” and each, individually as a “Party”.
WHEREAS, as of the date hereof, the Initial Consenting Lenders hold, in the
aggregate, more than 50% of the BrandCo Loans, and constitute the Applicable
Required Lenders (as defined in the BrandCo Credit Agreement) under the BrandCo
Credit Agreement.
WHEREAS, the Parties intend to consummate a series of transactions
(collectively, the “Transactions”) on the Closing Date on the terms set forth in
the term sheet attached hereto as Exhibit A (the “Term Sheet”) and involving,
among other things:
(a)an exchange offer (the “Exchange Offer”) to the 5.75% Senior Noteholders
pursuant to which any 5.75% Senior Noteholders may tender their 5.75% Senior
Notes in exchange for a combination of (i) cash in an amount to be determined by
the Company; provided, that the Company shall comply with the Minimum Liquidity
Closing Condition (as defined below) on a pro forma basis, taking into account
payment of any such cash consideration, (ii) up to $75 million aggregate
principal amount of newly issued Term B-2 Loans under the BrandCo Credit
Agreement (the “New Second Lien BrandCo Loans”), (iii) up to $50 million
aggregate principal amount of new “first in, last out” loans under the ABL
Credit Agreement (the “New FILO Loans”) and (iv) such other consideration as may
be determined by the Company in its discretion; and
(b)the Exchanging BrandCo Lenders will exchange $18,700,000 aggregate principal
amount of 6.25% Senior Notes held by the Exchanging BrandCo Lenders for
$10,000,000 aggregate principal amount of the New Second Lien BrandCo Loans (the
“BrandCo Lender Notes Exchange”);
1
    



--------------------------------------------------------------------------------



(c)the Company, the Consenting Lenders and the BrandCo Agent shall enter into
the BrandCo Facility Amendment (as defined below), pursuant to which (i) certain
Consenting Lenders shall relinquish all or a portion of their Excess Roll-Up
Amount (as defined in the BrandCo Credit Agreement) in the amounts set forth in
the Term Sheet, and (ii) the terms and provisions of the BrandCo Credit
Agreement shall be modified to permit the incurrence of the New Second Lien
BrandCo Loans in the amounts set forth in the Term Sheet and to limit the amount
of New FILO Loans that may be issued in any exchange for 5.75% Senior Notes to
$50 million in aggregate principal amount;
(d)the Company, the Required Lenders (as defined in the ABL Credit Agreement),
and the ABL Agent shall enter into the ABL Amendment, pursuant to which the
terms and provisions of the ABL Credit Agreement shall be modified as necessary
or appropriate to permit the Exchange Offer and other Transactions, including
the incurrence of the New FILO Loans in connection therewith; and
(e)in consideration for its consent to the BrandCo Facility Amendment and its
other obligations hereunder, the Company shall pay to each Consenting Lender a
(i) in the case of each Consenting Lender that relinquishes all or a portion of
its Excess Roll-Up Amount, a relinquishment fee consisting of such Consenting
Lender’s pro rata share (based on its Excess Roll-Up Amount relinquished
relative to the aggregate Excess Roll-Up Amount relinquished by all Consenting
Lenders) of $12.5 million aggregate principal amount of New Second Lien BrandCo
Loans, and (ii) an amendment fee consisting of such Consenting Lender’s pro rata
share (based on the aggregate principal amount of BrandCo Loans held by such
Consenting Lender relative to the aggregate principal amount of BrandCo Loans
held by all Consenting Lenders) of, in the Company’s option, either
(A) $2.5 million of cash, or (B) $5 million aggregate principal amount of
additional New Second Lien BrandCo Loans. For the avoidance of doubt the
foregoing fees will be made available to all holders of BrandCo Loans pro rata.
    NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, on a
several but not joint basis, agree as follows:
1.Certain Definitions.
As used in this Agreement, the following terms have the following meanings:
i.“5.75% Senior Notes” means the 5.75% Senior Notes due 2021 issued by the
Borrower pursuant to the 5.75% Senior Notes Indenture.
ii.“5.75% Senior Notes Indenture” means that certain Indenture, dated as of
February 8, 2013, by and among the Borrower, as issuer, the guarantor parties
thereto and U.S.
2
    



--------------------------------------------------------------------------------



Bank N.A., as indenture trustee, as may be amended, supplemented or otherwise
modified from time to time.
iii.“5.75% Senior Noteholder” means the beneficial holders, or investment
advisors or managers for the account of beneficial holders of the 5.75% Senior
Notes.
iv.“6.25% Senior Notes” means the 6.25% Senior Notes due 2024 issued by the
Borrower pursuant to the 6.25% Senior Notes Indenture.
v.“6.25% Senior Notes Indenture” means that certain Indenture, dated as of
August 4, 2016, by and among the Borrower, as issuer, the guarantor parties
thereto and U.S. Bank N.A., as indenture trustee, as may be amended,
supplemented or otherwise modified from time to time.
vi.“ABL Agent” means Citibank, N.A., it is capacity as administrative agent and
collateral agent under the ABL Credit Agreement.
vii.“ABL Amendment” means the amendment to the ABL Credit Agreement pursuant to
which the terms and provisions of the ABL Credit Agreement shall be modified as
necessary or appropriate to permit the Exchange Offer and the other Transactions
and effectuate the incurrence of the New FILO Loans in connection therewith,
which amendment shall be in form and substance consistent with this Agreement
and the Term Sheet and reasonably acceptable to the Company and the Requisite
Consenting Lenders.
viii.“ABL Credit Agreement” means that certain Asset-Based Revolving Credit
Agreement, dated as of September 7, 2016, among the Borrower, the local
borrowing subsidiaries party thereto, Holdings, the lenders and issuing lenders
from time to time party thereto and Citibank, N.A., as administrative agent,
collateral agent, issuing lender and swingline lender, as the same may be
amended, supplemented or otherwise modified from time to time.
ix.“Ad Hoc Group” means the ad hoc group of BrandCo Lenders represented by DPW.
x.“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, transaction, merger,
consolidation, tender offer, exchange offer, business combination, joint
venture, partnership, sale of a material portion of assets, sale, issuance, or
other disposition of any equity or debt interests, financing or equity, or
recapitalization or restructuring of the Company, other than the Transactions.
xi.“Automatic Termination Event” means:
1.the entry of an order, judgment or decree adjudicating Holdings or any of its
subsidiaries bankrupt or insolvent, including the entry of any order for relief
with respect to Holdings or any of its subsidiaries under title 11 of the United
States Code;
3
    



--------------------------------------------------------------------------------



2.the filing or commencement of any voluntary proceeding, or any involuntary
proceeding unless such proceeding is withdrawn or dismissed within thirty (30)
calendar days, relating to Holdings or any of its subsidiaries under any
bankruptcy, reorganization, arrangement, administration, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction;
3.(1) the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of Holdings or
any of its subsidiaries or of any substantial part of their property, or (2) the
filing of an application for the appointment of such custodian, receiver,
assignee, trustee, sequestrator or similar official of Holdings or any of its
subsidiaries or of any substantial part of their property that is not withdrawn,
dismissed or successfully challenged by the Company within thirty (30) calendar
days;
4.the making by Holdings or any of its subsidiaries of an assignment for the
benefit of creditors;
5.the taking of any corporate action by Holdings or any of its subsidiaries in
furtherance of any action described in the foregoing clauses (i)-(iv), unless
consented to by the Requisite Consenting Lenders; or
6.the occurrence of the Closing.
xii.“BrandCo Agent” means Jefferies Finance LLC, in its capacity as
administrative agent and collateral agent under the BrandCo Credit Agreement.
xiii.“BrandCo Facility Amendment” means the amendment to the BrandCo Credit
Agreement pursuant to which (i) certain Consenting Lenders shall relinquish all
or a portion of their Excess Roll-Up Amount (as defined in the BrandCo Credit
Agreement) in the amounts set forth in the Term Sheet, and (ii) the terms and
provisions of the BrandCo Credit Agreement shall be modified to permit the
incurrence of the New Second Lien BrandCo Loans in the amounts set forth in the
Term Sheet, and to limit the amount of New FILO Loans that may be issued in any
exchange for 5.75% Senior Notes to $50 million in aggregate principal amount;
provided, that such amendment shall be in form and substance consistent with
this Agreement and the Term Sheet and otherwise acceptable to the Company and
the Requisite Consenting Lenders.
xiv.“BrandCo Lender Notes Exchange Documents” means any documentation necessary
or appropriate to implement and effectuate the BrandCo Lender Notes Exchange,
which shall be reasonably acceptable to the Exchanging BrandCo Lenders and the
Company.
xv.“BrandCo Lenders” means the Lenders (as defined in the BrandCo Credit
Agreement).
xvi.“Closing” means the consummation of the Transactions, and any other
transactions contemplated by this Agreement and the Definitive Documents.
4
    



--------------------------------------------------------------------------------



xvii.“Closing Date” means the date on which the Closing occurs.
xviii.“Consenting Lenders” means, collectively, the Initial Consenting Lenders
and the Subsequent Consenting Lenders.
xix.“Definitive Documents” means the BrandCo Facility Amendment, the ABL
Amendment, the Exchange Documents, the BrandCo Lender Notes Exchange Documents
and any other documents directly related to any of the foregoing, which shall,
in each case, be consistent with the terms and conditions set forth in this
Agreement and the Term Sheet and otherwise in form and substance reasonably
acceptable to the to the Company and the Requisite Consenting Lenders; except as
otherwise contemplated in Section 4(b); provided, that the BrandCo Lender Notes
Exchange Documents shall also be in form and substance consistent with the terms
and conditions set forth in this Agreement and the Term Sheet and reasonably
acceptable to the Exchanging BrandCo Lenders.
xx.“DPW” means Davis Polk & Wardwell LLP, as counsel to the Ad Hoc Group.
xxi.“Exchange Documents” means the Confidential Offering Memorandum and Consent
Solicitation Statement or other offer document with respect to the Exchange
Offer, and any other documentation necessary or appropriate to implement and
effectuate the Exchange Offer, in each case which shall be in form and substance
consistent with the terms and conditions set forth in this Agreement and the
Term Sheet and otherwise reasonably acceptable to the Company and the Requisite
Consenting Lenders.
xxii.“Exchanging BrandCo Lenders” means certain holders of the 6.25% Senior
Notes, identified on Schedule 1.
xxiii.“Governmental Entity” means the United States and any State (including the
District of Columbia and Puerto Rico), Commonwealth, District, Territory,
municipality (including a political subdivision or public agency or
instrumentality of a State), foreign state, or a department, agency, or
instrumentality of the foregoing.
xxiv.“Paul, Weiss” means Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel
to the Company.
xxv.“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity, or other entity or organization.
xxvi.“Requisite Consenting Lenders” means the Consenting Lenders holding, in the
aggregate, at least a majority of the BrandCo Loans held by all Consenting
Lenders as of the date of any action taken or consent provided by the Requisite
Consenting Lenders pursuant to this Agreement.
xxvii.“SEC” means the United States Securities and Exchange Commission.
xxviii.“Securities Act” means the Securities Act of 1933, as amended.
5
    



--------------------------------------------------------------------------------



xxix.“Subsequent Consenting Lender” means beneficial holder, investment advisor
or manager for the account of a beneficial holder of BrandCo Loans that executes
a Joinder Agreement, including any Person that receives a Transfer of BrandCo
Loans in accordance with Section 3.02.
xxx.“Support Effective Date” means the date on which counterpart signature pages
to this Agreement have been executed and delivered by (i) the Company and
(ii) the Initial Consenting Lenders.
xxxi.“Support Period” means the period commencing on the Support Effective Date
and ending on the earlier of (i) the date on which this Agreement is terminated
in accordance with Section 5 hereof and (ii) the Closing Date.
xxxii.“Term B-2 Loans” shall have the meaning ascribed to such term in the
BrandCo Credit Agreement.
2.Commencement and Closing Date.
Section aCommencement. On or before September 29, 2020 (the “Commencement
Date”), the Company will commence the Exchange Offer for a period ending before
October 23, 2020 (the “Participation Period”).
Section bPeriod Modifications. The Company may in its sole discretion modify,
adjust, or extend the Participation Period upon notice to the Consenting
Lenders; provided, that the Closing Date will be no later than the Outside Date
(as defined below).
Section cClosing and Location. The Closing will take place on the Closing Date
at the offices of Paul, Weiss, 1285 Avenue of the Americas, New York, NY 10019,
or such other place as will be mutually agreed to by the Company and the
Requisite Consenting Lenders.
Section dMinimum Liquidity Closing Condition. It shall be a condition to Closing
and the execution of the Brandco Amendment that as of the Closing Date (the
“Minimum Liquidly Closing Condition”) the amount of Unrestricted Cash (as
defined in the ABL Credit Agreement as of the Support Effective Date) of the
Borrower and its Restricted Subsidiaries (as defined in the ABL Credit Agreement
as of the Support Effective Date), plus the amount of the Borrower’s Excess
Availability (as defined in the ABL Credit Agreement as of the Support Effective
Date) under the ABL Credit Agreement, less the outstanding principal amount of
the 5.75% Senior Notes that will remain outstanding immediately following the
Closing Date, shall not be less than $175 million.
Section eConsummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, will be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or
6
    



--------------------------------------------------------------------------------



confirmation of the Closing and none of such acts, deliveries or confirmations
will be effective unless and until the last of same will have occurred.
3.Agreements of the Consenting Lenders.
Section 3.1Each of the Consenting Lenders (severally and not jointly and
severally) agree during the Support Period to: (a) support and cooperate with
the Company to consummate the Transactions in accordance with this Agreement and
the Definitive Documents; (b) to the extent a Consenting Lenders is also a 5.75%
Senior Noteholder as of the date hereof, irrevocably consent, tender and
exchange any 5.75% Senior Notes held by such Consenting Lender as of the date
hereof in connection with the Exchange Offer; (c) support and, as applicable,
take all reasonable action necessary and requested by the Company to implement
and consummate the Exchange Offer and BrandCo Lender Notes Exchange, including
without limitation, the BrandCo Facility Amendment, subject to the payment on
the Closing Date of the relinquishment and amendment fees contemplated
hereunder; (d) complete, enter into, and effectuate the Definitive Documents
within the timeframes contemplated herein and as reasonably necessary to achieve
the Closing; (e) act in good faith consistent with this Agreement; (f) refrain
from directly or indirectly taking any action that would be inconsistent with
this Agreement or interfere with the implementation and consummation
Transactions; and (g) not, directly or indirectly, seek, support, negotiate,
engage in any discussions related to, or solicit an Alternative Transaction;
provided, that the members of the Ad Hoc Group shall be permitted to negotiate
or engage in discussions related to an Alternative Transaction with the Company,
other BrandCo Lenders and any advisors retained by the Ad Hoc Group.
Section 3.2Transfers. Each Consenting Lender agrees that during the Support
Period, it shall not sell, assign, transfer, or otherwise dispose of
(“Transfer”), directly or indirectly, any of the BrandCo Loans, 5.75% Senior
Notes, options thereon, or rights or interests therein (including grant any
proxies, deposit any BrandCo Loans or 5.75% Senior Notes into a voting trust or
entry into a voting agreement with respect to such BrandCo Loans or 5.75% Senior
Notes), and any purported Transfer shall be void and without effect unless
(a) the transferee thereof is an Initial Consenting Lender, or (b) before such
Transfer, agrees in writing for the benefit of the Parties to become a
Consenting Lender and to be bound by all of the terms of this Agreement
applicable to Consenting Lenders (including with respect to any and all BrandCo
Loans and 5.75% Senior Notes it already may hold against or in the Company
before such Transfer) by executing a joinder agreement substantially in the form
attached hereto as Exhibit B (a “Joinder Agreement”), and delivering an executed
copy thereof within two (2) business days following such execution to Paul,
Weiss and DPW. Upon compliance with the foregoing, (x) the transferee shall be
deemed to be a Subsequent Consenting Lender hereunder to the extent of such
transferred rights and obligations and (y) the transferor shall be deemed to
relinquish its rights (and be released from its obligations) under this
Agreement to the extent of such transferred rights and obligations. Each
Consenting Lender agrees that any Transfer of any BrandCo Loans or 5.75% Senior
Notes that does not comply with the terms and procedures set forth herein shall
be deemed void ab initio, and each other Party shall have the right to enforce
the voiding of such Transfer. Notwithstanding the foregoing, this Section 3.02
shall not prohibit
7
    



--------------------------------------------------------------------------------



any Transfer that is requested by the Company in order to facilitate the
consummation of the Transactions.
Notwithstanding anything to the contrary in this Agreement, (i) a Consenting
Lender may Transfer BrandCo Loans or 5.75% Senior Notes to an entity that is
acting in its capacity as a Qualified Marketmaker (as defined below) without the
requirement that the Qualified Marketmaker be or become an entity identified in
Section 3.02(a) or (b) hereof (a “Permitted Transferee”) or a Subsequent
Consenting Lender; provided that the Qualified Marketmaker subsequently
Transfers the right, title or interest to such BrandCo Loans or 5.75% Senior
Notes to a transferee that is a Permitted Transferee or becomes a Subsequent
Consenting Lender as provided herein and the Transfer documentation between the
transferor and such Qualified Marketmaker shall contain a requirement that
provides for such; provided, further, that if a Consenting Lender is acting in
its capacity as a Qualified Marketmaker, it may Transfer any BrandCo Loans or
5.75% Senior Notes that it acquires from a holder of such BrandCo Loans or 5.75%
Senior Notes that is not a Consenting Lender without the requirement that the
transferee be a Permitted Transferee or become a Subsequent Consenting Lender. 
Notwithstanding the foregoing, if at the time of a proposed Transfer of any
BrandCo Loans or 5.75% Senior Notes to a Qualified Marketmaker, such claims or
interests (x) may be voted, tendered or consent solicited with respect to a
Transaction, then the proposed transferor must first vote, tender or consent
such claims or interests in accordance with Section 3.01, or (y) have not yet
been and may yet be voted, tendered or consent solicited with respect to a
Transaction and such Qualified Marketmaker does not Transfer such BrandCo Loans
or 5.75% Senior Notes to a Permitted Transferee or a Subsequent Consenting
Lender before the third business day before the expiration of an applicable
voting, tendering or consent deadline (such date, the “Qualified Marketmaker
Joinder Date”), such Qualified Marketmaker shall be required to (and the
Transfer documentation to the Qualified Marketmaker shall have provided that it
shall), on the first business day immediately after the Qualified Marketmaker
Joinder Date, become a Subsequent Consenting Lender with respect to such BrandCo
Loans and 5.75% Senior Notes in accordance with the terms hereof; provided,
further, that the Qualified Marketmaker shall automatically, and without further
notice or action, no longer be a Subsequent Consenting Lender with respect to
such claim or interest at such time that the transferee becomes a Permitted
Transferee or Subsequent Consenting Lender in accordance with this Agreement. 
For these purposes, “Qualified Marketmaker” means an entity that (x) holds
itself out to the market as standing ready in the ordinary course of business to
purchase from and sell to customers BrandCo Loans or 5.75% Senior Notes or enter
with customers into long and/or short positions in BrandCo Loans or 5.75% Senior
Notes, in its capacity as a dealer or market maker in such BrandCo Loans or
5.75% Senior Notes; and (y) is in fact regularly in the business of making a
market in claims, interest and/or securities of issuers or borrowers.
Section 3.3Additional Claims or Interests. If any Consenting Lender acquires
additional BrandCo Loans or 5.75% Senior Notes, then such acquired BrandCo Loans
and 5.75% Senior Notes will be subject to this Agreement (other than with
respect to any BrandCo Loans or 5.75% Senior Notes acquired by such Consenting
Lender in its capacity as Qualified
8
    



--------------------------------------------------------------------------------



Marketmaker). Upon reasonable request by counsel to the Company, counsel to the
Consenting Lenders shall provide such Consenting Lenders’ then-current holdings
of BrandCo Loans and 5.75% Senior Notes.
Section 3.4Forbearance. During the Support Period, the Consenting Lenders agree
not to support, join, or otherwise assist any Person in litigation against the
Company in connection with any of the Company’s outstanding indebtedness;
provided, that the foregoing will not limit any of the Consenting Lenders’
rights to enforce any rights under this Agreement or to respond to any
litigation brought by others.
4.Additional Agreements of the Company.
In addition to the obligations of the Company set forth in Section 2.01 of this
Agreement, the Company also agrees during the Support Period to use commercially
reasonable efforts to do all things in furtherance of the Transactions,
including:
(a)to (i)  inform the Consenting Lenders of the level of participation by 5.75%
Senior Noteholders in the Exchange Offer by the date that is ten (10) business
days after the Commencement Date, or such earlier date as the Company may
reasonably know, (ii) to obtain any required regulatory or third-party approvals
for the Transactions (if any), (iii) complete, enter into, and effectuate the
Definitive Documents within the timeframes contemplated herein and as reasonably
necessary to achieve the Closing, which will be in form and substance reasonably
acceptable to the Company and the Requisite Consenting Lenders, (iv) act in good
faith and take all reasonable actions necessary to consummate the Transactions
in a timely manner and otherwise support the Transactions, and (v) not directly
or indirectly take any action that would be inconsistent with this Agreement or
interfere with the Transactions;
(b)not make, or allow to be made, any amendment, modification, supplement or
waiver to or other alteration to any of the Definitive Documents except any such
amendments, modifications, supplements, or waivers (i) that are procedural,
technical or conforming in nature, in each case to the extent not materially
adverse to the Consenting Lenders (ii) solely with respect to the Exchange
Documents, that are not materially adverse to the Consenting Lenders, or (iii)
to which the Requisite Consenting Lenders have consented to in writing; and
(c)(i) complete or deliver to the respective collateral agents all filings and
recordings and take all other similar actions that are required in connection
with the perfection of the security interests contemplated by the Definitive
Documents, and (ii) take all actions necessary to maintain in full force and
effect such security interests.
9
    



--------------------------------------------------------------------------------



5.Termination of Agreement.
Section a.Generally. This Agreement will automatically terminate upon (a) the
occurrence of an Automatic Termination Event, or (b)  notice, delivered in
accordance with Section 19 hereof, from (x) the Requisite Consenting Lenders to
the other Parties at any time after the occurrence of any Lender Termination
Event (as defined below), or (y) the Company (which for the avoidance of doubt,
may be delivered by Holdings on behalf of the Company) to the other Parties at
any time after the occurrence of any Company Termination Event (as defined
below). Each of the dates in this Section 5 may be extended by mutual agreement
among the Company and the Requisite Consenting Lenders, which agreement may be
evidenced by an e-mail confirmation between Paul, Weiss and DPW.
Section 5.2.A “Lender Termination Event” will mean any of the following:
a.the Commencement Date has not occurred by 11:59 p.m. (Eastern Time) on
September 29, 2020;
b.the Closing has not occurred by 11:59 p.m. (Eastern Time) on November 2, 2020
(the “Outside Date”);
c.the material breach by the Company of (i) any covenant contained in this
Agreement or (ii) in any respect, any other obligations of the Company set forth
in this Agreement or any Definitive Document, which breach remains uncured seven
(7) business days after notice from the Requisite Consenting Lenders;
d.the representations or warranties made by the Company hereunder or under any
of the Definitive Documents will have been untrue when made or will have become
untrue, and any other representation or warranty made by the Company hereunder
will have been untrue when made or will have become untrue, in each case, that
could, excluding any representation or warranty of the Company that is already
qualified by materiality in Section 7 hereof, reasonably be expected to have a
material adverse impact on the consummation of the Transactions and has not been
cured within seven (7) business days;
e.the occurrence of an Event of Default under the BrandCo Credit Agreement;
f.the Company consents to or fails to contest in a timely and appropriate manner
any involuntary proceeding or petition under any bankruptcy, reorganization,
arrangement, administration, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction;
g.the filing or execution of any Definitive Document (or any modification or
amendment thereto) in a form that does not comply with the terms of this
Agreement;
h.the announcement by the Company of its intention to withdraw the Exchange
Offer or the announcement by the Company of its intention to pursue, or the
execution
10
    



--------------------------------------------------------------------------------



by the Company of any definitive written agreement with respect to, an
Alternative Transaction, in each case, without the consent of the Requisite
Consenting Lenders;
i.(i) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of, or the commencement of any
proceeding (by application, petition, motion or otherwise) that is not dismissed
within seven (7) business days seeking, any ruling, judgment or order enjoining
the consummation of, rendering illegal or declaring unenforceable the
Transactions or (ii) the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment
or order declaring any BrandCo Loans, or any transaction related thereto, to be
illegal or unenforceable; or
j.the termination by the Company of the Exchange Offer without the Company
having accepted for exchange the 5.75% Senior Notes validly tendered pursuant
thereto.
Section 5.3.A “Company Termination Event” will mean any of the following:
a.the Closing has not occurred by 11:59 p.m. (Eastern Time) on the Outside Date;
b.the material breach by one or more of the Consenting Lenders of any of the
representations, warranties, or covenants of such Consenting Lender set forth in
this Agreement, which breach remains uncured seven (7) business days after
notice from the Company to the Consenting Lenders, and the non-breaching
Consenting Lenders no longer collectively beneficially own or control at least
two-thirds of the total outstanding BrandCo Loans;
c.the board of directors, board of managers, or similar governing body of the
Company reasonably determines in good faith after consultation with counsel that
continued performance under this Agreement would be inconsistent with the
exercise of its fiduciary duites under applicable law;
d.the issuance by any governmental authority, including any regulatory authority
or court of competent jurisdiction, of any ruling, judgment or order enjoining
the consummation of or rendering illegal the Transactions, and such ruling,
judgment or order has not been reversed or vacated by Outside Date; provided
that the Company did not seek, request, support or fail to contest such ruling,
judgment or order; or
e.the termination by the Company of the Exchange Offer without the Company
having accepted for exchange the 5.75% Senior Notes validly tendered pursuant
thereto.
Section 5.4.Mutual Termination. This Agreement may be terminated by mutual
agreement of the Company and the Requisite Consenting Lenders upon the receipt
of written notice delivered in accordance with Section 19 hereof.
11
    



--------------------------------------------------------------------------------



Section 5.5.Effect of Termination. Upon the termination of this Agreement in
accordance with Section 5 hereof, this Agreement will forthwith become void and
of no further force or effect and each Party will, except as provided otherwise
in this Agreement, be immediately released from its liabilities, obligations,
commitments, undertakings and agreements under or related to this Agreement and
will have all the rights and remedies that it would have had and will be
entitled to take all actions, whether with respect to the Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, including all rights and remedies available to it under applicable
law, the BrandCo Credit Agreement, and any ancillary documents or agreements
thereto; provided, that in no event will any such termination relieve a Party
from liability for its breach or non-performance of its obligations hereunder
before the date of such termination. Upon any termination of this Agreement,
other than in connection with the consummating of the Closing, each Consenting
Lender will be deemed to have automatically revoked and withdrawn its
participation in and consent with respect to the BrandCo Facility Amendment and
the Exchange Offer, as applicable, without any further action and irrespective
of the expiration or availability of any “withdrawal period” or similar
restriction, whereupon any such consents will be deemed, for all purposes to be
null and void ab initio and will not be considered or otherwise used in any
manner by the Parties in connection with the Transactions and this Agreement,
and the Company agrees not to accept any such consents and to take actions
reasonably required to allow the Consenting Lenders to arrange with their
custodian and brokers to effectuate the withdrawal of such consents, including
the reopening or extension of any withdrawal or similar periods.
Section 5.6.Settlement. This Agreement and the Definitive Documents are part of
a proposed settlement among certain of the Parties. If the Closing does not
occur, nothing herein will be construed as a waiver by any Party of any or all
of such Party’s rights and the Parties expressly reserve any and all of their
respective rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto will not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.
6.Additional Documents.
Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and will exercise commercially reasonable efforts with
respect to, the negotiation, drafting and execution and delivery of the
Definitive Documents. For the avoidance of doubt, subject to Section 4(b), each
Definitive Document shall be in form and substance reasonably acceptable to the
Company and the Requisite Consenting Lenders.
7.Representations and Warranties.
Section 7.1.The Company and Initial Consenting Lenders, severally (and not
jointly and severally), represents and warrants to the other that the following
statements are true, correct and complete as of the date hereof:
a.such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited
12
    



--------------------------------------------------------------------------------



liability company or similar authority to enter into this Agreement and carry
out the transactions contemplated hereby and perform its obligations
contemplated hereunder; and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, limited liability company, partnership or other similar
action on its part;
b.the execution, delivery and performance by such Party of this Agreement does
not and will not (i) violate any provision of law, rule or regulation applicable
to it or any of its subsidiaries or its charter or bylaws (or other similar
governing documents) or those of any of its subsidiaries, or (ii) in the case of
the Consenting Lenders, conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party, and (iii) in the
case of the Company, conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any contractual obligation
to which it or any of its subsidiaries is a party, except, in the case of this
clause (iii), for any such conflict, breach or default as would not reasonably
be expected to materially affect the ability of such Party to consummate the
Transactions in a timely manner or for such Party to perform any of its material
obligations under this Agreement;
c.the execution, delivery and performance by such Party of this Agreement does
not and will not require any registration or filing with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or
governmental authority or regulatory body, except such filings as may be
necessary or required for disclosure by the SEC; and
d.this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability or a ruling of a court.
Section 7.2.Each Consenting Lender severally (and not jointly and severally),
represents and warrants to the other Parties that, as of the date hereof, such
Consenting Lender (a) is not a Qualified Marketmaker, (b) (i) is the beneficial
owner of the BrandCo Loans and 5.75% Senior Notes set forth below its name on
the signature page hereof or (ii) has, with respect to the beneficial owners of
such BrandCo Loans and 5.75% Senior Notes (x) sole investment or voting
discretion with respect to such BrandCo Loans and 5.75% Senior Notes, (y) full
power and authority to vote on and consent to matters concerning such BrandCo
Loans and 5.75% Senior Notes, and (z) full power and authority to bind or act on
the behalf of, such beneficial owners.
Section 7.3.Holdings and its subsidiaries each represents and warrants on a
joint and several basis (and not any other Person or entity other than Holdings
and each of its subsidiaries) to the Initial Consenting Lenders that the
following statements are true, correct and complete as of the date hereof:
a.neither Holdings nor any of its subsidiaries nor to the knowledge of Holdings
and its subsidiaries, any director, officer, agent, or employee of Holdings or
any of Holdings’ subsidiaries is aware of or has taken any action, directly or
indirectly, that would result
13
    



--------------------------------------------------------------------------------



in a violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder;
b.the operations of Holdings and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving Holdings or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened;
c.neither Holdings nor any of its subsidiaries nor, to the knowledge of
Holdings, any director, officer, agent, or employee of Holdings or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of Commerce, the U.S. Department of State, or other relevant
sanctions authority (collectively, “Sanctions”), nor is Holdings or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject of Sanctions;
d.as of their respective dates (or, if amended prior to the date hereof, as of
the date of such amendment), the Company’s reports and documents filed or
furnished by it with the SEC under the U.S. Securities Exchange Act of 1934, as
amended or the Securities Act if it were subject to the reporting requirements
thereunder (the SEC filings through the date hereof, including any amendments
thereto, the “Company Reports”), taken as a whole, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading;
e.the Company’s consolidated financial statements (including, in each case, any
notes thereto) contained in the Company Reports were prepared (i) in accordance
with generally accepted accounting principles in the United States of America
(“GAAP”) applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required under the rules of the SEC to be in
compliance with GAAP) and (ii) in compliance, as of their respective dates of
filing with the SEC, in all material respects with applicable accounting
requirements with the published rules and regulations of the SEC with respect
thereto if the Company were required to file such reports, and in each case such
consolidated financial statements fairly presented, in all material respects,
the consolidated financial position, results of operations, changes in
stockholder’s equity and cash flows of the Company as of the respective dates
thereof and for the respective periods covered thereby (subject, in the case of
unaudited statements, to normal year-end adjustments); and
14
    



--------------------------------------------------------------------------------



f.no default or event of default has occurred and is continuing under any
material indebtedness of Holdings or any of its subsidiaries or will occur as a
result of the consummation of any transaction contemplated by this Agreement or
the Term Sheet.
8.Disclosure; Publicity.
Section 8.1.On the Support Effective Date, the Company shall file a Form 8-K
with the SEC or otherwise disseminate a press release disclosing the existence
of this Agreement and the terms hereof. On the Commencement Date, the Company
shall file a Form 8-K with the SEC or otherwise disseminate a press release
disclosing the existing of the Exchange Documents and the terms thereof, and the
current liquidity information provided to the Consenting Lenders as contemplated
under the Term Sheet. In addition, the Company shall make the disclosures
required pursuant to the Term Sheet. If the Company fails to make the foregoing
disclosures in compliance with the terms specified herein, any Initial
Consenting Lender may publicly disclose the foregoing, including this Agreement,
and all of its exhibits and schedules (subject to the redactions called for by
this Section 8 hereof), and the Company hereby waives any claims against the
Initial Consenting Lenders arising as a result of such disclosure by an Initial
Consenting Lender in compliance with this Agreement.
Section 8.2.The Company will submit drafts to DPW of any press releases, public
documents, and any and all filings with the SEC that constitute disclosure of
the existence or terms of this Agreement or any amendment to the terms of this
Agreement at least two (2) business days before making any such disclosure (if
practicable, and if two (2) business days before is not practicable, then as
soon as practicable but in no event less than 24 hours before making any such
disclosure), and will afford them a reasonable opportunity to comment on such
documents and disclosures and will incorporate any such reasonable comments in
good faith.
Section 8.3.Except as required by law or otherwise permitted under the terms of
any other agreement between the Company and any Consenting Lender, no Party or
its advisors will disclose to any person (including, for the avoidance of doubt,
any other Consenting Lender), other than advisors to the Company, the principal
amount or percentage of any BrandCo Loans or 5.75% Senior Notes held by any
Consenting Lenders, in each case, without such Consenting Lender’s prior written
consent; provided, that (a) if such disclosure is required by law, subpoena, or
other legal process or regulation, the disclosing Party will afford the relevant
Consenting Lender a reasonable opportunity to review and comment in advance of
such disclosure and will take all reasonable measures to limit such disclosure
and (b) the foregoing will not prohibit the disclosure of the aggregate
percentage or aggregate principal amount of BrandCo Loans and 5.75% Senior Notes
held by all the Consenting Lenders collectively. Notwithstanding the provisions
in this Section 8, any Party hereto may disclose, if consented to in writing by
a Consenting Lender, such Consenting Lender’s individual holdings.
Section 8.4.Except as specifically agreed in writing by the Company, no
Consenting Lender (nor such party’s directors, officers, affiliates, partners,
employees, agents, advisors, attorneys, accountants, auditors, consultants,
bankers, financial advisors, or any other representative) may, directly or
indirectly, communicate with any director, officer, employee, or agent of the
Company, any creditor, lender, affiliate, or equity holder of the Company, or
any
15
    



--------------------------------------------------------------------------------



customer, supplier, or other person providing goods or services to the Company,
or any Representative of any of the foregoing, regarding the Company, its
assets, liabilities, businesses, operations, personnel, prospects or financial
condition, or the Transactions; provided, however, that the Consenting Lenders
(and such party’s directors, officers, affiliates, partners, employees, agents,
advisors, attorneys, accountants, auditors, consultants, bankers, financial
advisors, or any other representative) may communicate with other BrandCo
Lenders regarding the Company, its assets, liabilities, businesses, operations,
personnel, prospects or financial condition, or the Transactions.
9.Amendments and Waivers.
Except as otherwise expressly set forth herein, (a) this Agreement, including
any exhibits hereto, may not be waived, modified, amended or supplemented except
in a writing signed by the Company and the Requisite Consenting Lenders; and (b)
any change, modification or amendment to the Definitive Documents may not be
made without the written consent of the Company and the Requisite Consenting
Lenders, other than as contemplated by Section 4(b) of this Agreement. No
waiver, modification, amendment or supplement to this Agreement, including any
exhibits hereto, that is disproportionately adverse to any Consenting Lender as
compared to similarly situated Consenting Lenders shall be binding upon such
Consenting Lender unless such Consenting Lender has consented in writing to such
waiver, modification, amendment or supplement.
10.Effectiveness.
This Agreement will become effective and binding on the Parties on the date of
the Support Effective Date; provided that signature pages executed by Consenting
Lenders will be delivered to (a) other Consenting Lenders in a redacted form
that removes such Consenting Lender’s holdings of the BrandCo Loans and 5.75%
Senior Notes and (b) the Company, Paul, Weiss and DPW in an unredacted form (to
be held by Paul, Weiss and DPW on a professionals’ eyes only basis).
11.GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS
WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY ITS
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT OR PROCEEDING AGAINST IT
WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY
SUCH ACTION, SUIT OR PROCEEDING, MAY BE BROUGHT IN ANY FEDERAL OR STATE COURT IN
THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY ACCEPTS AND SUBMITS
ITSELF TO THE NONEXCLUSIVE
16
    



--------------------------------------------------------------------------------



JURISDICTION OF EACH SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO
ANY SUCH ACTION, SUIT OR PROCEEDING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
12.Specific Performance/Remedies.
It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party will be entitled to specific performance and injunctive or
other equitable relief (including reasonable and documented attorneys’ fees and
costs) as a remedy of any such breach, without the necessity of proving the
inadequacy of money damages as a remedy.
13.Survival.
Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
Section 5.06, 8.01 and 8.02, and 11–21 will survive such termination and will
continue in full force and effect for the benefit of the Parties in accordance
with the terms hereof; provided, however, that any liability of a Party for
failure to comply with the terms of this Agreement will survive such
termination.
14.Headings.
The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and will not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.
15.Successors and Assigns; Severability; Several Obligations.
This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns. If any provision of this
Agreement, or the application of any such provision to any person or
circumstance, will be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability will attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement will
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon any such determination of invalidity, the Parties
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the
17
    



--------------------------------------------------------------------------------



greatest extent possible. The agreements, representations and obligations of the
Parties are, in all respects, ratable and several and neither joint nor joint
and several.
16.No Third-Party Beneficiaries.
Unless expressly stated herein, this Agreement will be solely for the benefit of
the Parties and no other person or entity will be a third-party beneficiary
hereof.
17.Prior Negotiations; Entire Agreement.
This Agreement, including the exhibits and schedules hereto, constitutes the
entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof, except that the Parties acknowledge
that any confidentiality agreements (if any) heretofore executed between the
Company and each Initial Consenting Lender will continue in full force and
effect in accordance with the terms thereof.
18.Counterparts.
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original, and all of which together will be deemed to be one and
the same agreement. Execution copies of this Agreement may be delivered by
electronic mail, which will be deemed to be an original for the purposes of this
paragraph.
19.Notices.
All notices hereunder will be deemed given if in writing and delivered by
electronic mail, courier or by registered or certified mail (return receipt
requested) to the following addresses and electronic mail addresses:
18
    



--------------------------------------------------------------------------------




(1)    If to the Company, to:Revlon Consumer Products Corporation
One New York Plaza
New York, New York 10004Attention:Michael T. Sheehan, Senior Vice President,
Deputy General Counsel and Secretary (Michael.sheehan@revlon.com)with a copy
(which will not constitute notice) to:Paul, Weiss, Rifkind, Wharton & Garrison
LLP1285 Avenue of the AmericasNew York, New York 10019-6064Attention:
Paul M. Basta (pbasta@paulweiss.com)
Alice Eaton (aeaton@paulweiss.com)


(2)    If to a Consenting Lender, to the addresses or electronic mail addresses
set forth below the Consenting Lender’s signature, with a copy (which will not
constitute notice) to:Davis, Polk & Wardwell LLP450 Lexington AvenueNew York,
New York 10017Attention:Eli J. Vonnegut (eli.vonnegut@davispolk.com)Stephanie
Massman (stephanie.massman@davispolk.com)

Any notice given by delivery, mail, or courier will be effective when received.
Any notice given by electronic mail will be effective upon transmission.
20.Reservation of Rights; No Admission.
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict the ability of each of
the Parties (i) to protect and preserve its rights, remedies and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries), (ii) purchase, sell, or enter into any transactions
in connection with the BrandCo Loans or 5.75% Senior Notes, (iii) enforce any
right under the BrandCo Credit Agreement or 5.75% Senior Notes Indenture,
subject to the terms hereof, (iv) consult with other Consenting Lenders or any
other Party regarding the Transactions or any Alternative Transaction, or (v)
enforce any right, remedy, condition, consent or approval requirement under this
Agreement or in any of the Definitive Documents. In addition, the Company shall
not be obligated to consummate the BrandCo Facility Amendment if it determines
that such amendment is not necessary to effectuate the Exchange Offer. Without
limiting the foregoing, if this Agreement is terminated in accordance with its
terms for any reason (other than consummation of the Transaction), the Parties
each fully and expressly reserve any and all of their respective rights,
remedies, claims, defenses and interests, subject to Sections 5 and 12 in the
case of any claim for breach of this Agreement arising before termination. Each
of the Parties denies any and all wrongdoing or liability of any kind and does
not concede any infirmity in the claims or defenses which it has asserted or
could assert.
19
    



--------------------------------------------------------------------------------



21.Relationship among Parties.
It is understood and agreed that no Consenting Lender has any duty of trust or
confidence in any kind or form with any other Consenting Lender, and, except as
expressly provided in this Agreement, there are no commitments between them. In
this regard, it is understood and agreed that any Consenting Lender may acquire
BrandCo Loans, 5.75% Senior Notes, or other debt or equity securities of the
Company without the consent of the Company or any other Consenting Lender,
subject to applicable securities laws and the terms of this Agreement; provided
that no Consenting Lender will have any responsibility for any such acquisition
to any other entity by virtue of this Agreement.
22.No Solicitation; Representation by Counsel; Adequate Information.
Section22.1This Agreement is not and will not be deemed to be a solicitation to
tender or exchange any of the BrandCo Loans or 5.75% Senior Notes. Each Party
acknowledges that it has had an opportunity to receive information from the
Company and that it has been represented by counsel in connection with this
Agreement and the transactions contemplated hereby. Accordingly, any rule of law
or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel will have no application and is expressly waived.
Section22.2Although none of the Parties intends that this Agreement should
constitute, and they each believe it does not constitute, an offering of
securities, each Consenting Lender acknowledges, agrees, and represents to the
other Parties that it (a) is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act, (b) is a “qualified institutional buyer” as
such term is defined in Rule 144A of the Securities Act, (c) understands that
the securities to be acquired by it pursuant to the Transactions, if any, have
not been registered under the Securities Act and that such securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act, based in part upon such Consenting Lender’s representations
contained in this Agreement and cannot be sold unless subsequently registered
under the Securities Act or an exemption from registration is available, and (d)
has such knowledge and experience in financial and business matters that such
Consenting Lender is capable of evaluating the merits and risks of the
securities to be acquired by it pursuant to the Transactions and understands and
is able to bear any economic risks with such investment.
23.Fees and Expenses; Indemnification.
Except as set forth in the proviso to this sentence, each Party is responsible
for its own fees and expenses (including the fees and expenses of counsel,
financial consultants, investment bankers and accountants) in connection with
the entry into this Agreement and the transactions contemplated hereby; provided
that the Company shall pay or cause to be paid the reasonable and documented
fees and expenses of DPW, in its capacity as counsel to the Ad Hoc Group, and in
all respects comply with its obligations under the BrandCo Credit Agreement in
respect of the payment of fees and expenses of BrandCo Lenders. Furthermore, the
indemnification rights maintained by the BrandCo Lenders under Section 10.5 of
the BrandCo Credit Agreement shall,
20
    



--------------------------------------------------------------------------------



subject to the limitations set forth in the BrandCo Credit Agreement, be
applicable with respect to the actions taken by the Consenting Lenders in
connection with the execution of this Agreement and the fulfillment of their
obligations hereunder.
[Remainder of Page Intentionally Left Blank]


21
    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

REVLON CONSUMER PRODUCTS CORPORATIONBy:/s/ Victoria DolanName: Victoria Dolan
Title: Chief Financial Officer




REVLON, Inc.By:/s/ Victoria DolanName: Victoria Dolan
Title: Chief Financial Officer











[Signature Page to Transaction Support Agreement]
    






--------------------------------------------------------------------------------



Exhibit A


Term Sheet






    


--------------------------------------------------------------------------------

Execution Version
Exhibit B


Joinder
1
    




--------------------------------------------------------------------------------



FORM OF JOINDER AGREEMENT FOR CONSENTING LENDERS
This Joinder Agreement to the Transaction Support Agreement, dated as of
September 27, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), by and among the Company and the Consenting Lenders,
each as defined in the Agreement, is executed and delivered by
___________________ _____________ (the “Joining Party”) as of ______________,
2020. Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.
1.Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof). The Joining Party shall hereafter be deemed to be a “Consenting Lender”
and a “Party” for all purposes under the Agreement and with respect to any and
all Claims held by such Joining Party.
2.Representations and Warranties. With respect to the aggregate principal amount
of Claims and Interests set forth below its name on the signature page hereto,
the Joining Party hereby makes the representations and warranties of the
Consenting Lender, including, without limitation, as set forth in Section 7 of
the Agreement to each other Party to the Agreement.
3.Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.
[Signature Page Follows]
IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.


    

--------------------------------------------------------------------------------




[JOINING PARTY]
By:                
Name:
Title:
Principal Amount of the BrandCo Loans: $_____________Principal Amount of the
5.75% Senior Notes: $_____________
Notice Address:
Fax:     
Attention:Email:Acknowledged:REVLON CONSUMER PRODUCTS CORPORATION
(on behalf of the Company)
By:                    
Name:
Title:









[Signature Page to Joinder Agreement]
    